                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF TEXAS
                                    AUSTIN DIVISION

HARMONY HAUS WESTLAKE, L.L.C.,                    §
et al.,                                           §
                                                  §
       Plaintiffs,                                §
                                                  §
v.                                                §   CIVIL NO. 1-20-CV-486-XR
                                                  §
PARKSTONE PROPERTY OWNERS                         §
ASSOCIATION, INC.,                                §
                                                  §
       Defendant.                                 §
                                                  §

                        PLAINTIFFS’ DESIGNATIONS OF EXPERTS

       Plaintiffs hereby submit their Plaintiffs’ Designations of Experts pursuant to Fed. R. Civ.

P. 26(a)(2).

       Plaintiffs designate the following experts as witnesses they may use at trial to present

evidence under Federal Rules 702, 703, or 705.

1.     Mark Whitburn, Whitburn & Pevsner, PLLC, 2000 E. Lamar Blvd., Suite 600, Arlington,

Texas 76006. As counsel for Plaintiffs in this matter, Mr. Whitburn is anticipated to testify

concerning reasonable fee rates for attorneys in this type of case in the applicable market.

2.     Plaintiffs do not at this point designate experts concerning the issue of disability in this

matter, as this Court has already made the requisite final determinations in connection with

previous litigation. Plaintiffs also do not designate experts concerning any other issues finally

determined by this Court in connection with previous litigation. If this Court deems it

appropriate to revisit these issues, whether as a result of a determination by the United States

Court of Appeals for the Fifth Circuit or otherwise, Plaintiffs seek leave to designate appropriate

experts at that time.
3.     In accordance with the Scheduling Order previously entered in this matter, Plaintiffs

reserve the right to designate experts at a later date for the purpose of resisting claims asserted by

Defendants in this matter.



Dated: October 5, 2020

                                               Respectfully Submitted,

                                               /s/ Mark Whitburn

                                               Attorneys for Plaintiffs

                                               Mark Whitburn
                                               Texas Bar No. 24042144
                                               Sean Pevsner
                                               Texas Bar No. 24079031
                                               Whitburn & Pevsner, PLLC
                                               2000 E. Lamar Blvd., Suite 600
                                               Arlington, Texas 76006
                                               Tel: (817) 653-4547
                                               Fax: (817) 653-4477
                                               mwhitburn@whitburnpevsner.com

                               CERTIFICATE OF SERVICE
       I certify that on this 5th day of October, 2020, a true and correct copy of the foregoing

document was sent via electronic filing service to counsel for Defendant as follows:

Eric Hansum
Niemann & Heyer, LLP
Westgate Building, Suite 313
1122 Colorado Street
Austin, Texas 78701


                                                        /s/Mark Whitburn
                                                       Mark Whitburn
